DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The use of the term “about” in claim 23 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about" is permissible since it permits some tolerance, and therefore encompasses values on either side of the claimed value or number.  In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954).  However, applicants have not clearly exemplified the amounts above and below the claimed values which may be encompassed by the use of the word “about.”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1, 3-4, 6, 9, 12, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2010/0183045 to Nakahara, et al. (hereinafter “Nakahara”) in view of U.S. Patent No. 6,344,084 to Koinuma, et al. (“Koinuma”) and further in view of a publication to J.E. Boschker, et al. entitled “Surface reconstruction-induced coincidence lattice formation between two-dimensionally bonded materials and a three-dimensionally bonded substrate,” Nano Letters, Vol. 14, pp. 3534-38 (2014) (“Boschker”). 
Regarding claim 1, Nakahara teaches a molecular-beam epitaxy (MBE) system (see, e.g., the Abstract, Figs. 1-12, and entire reference), comprising:
(a) an ultra-high vacuum (UHV) chamber (see, e.g., Fig. 1 and ¶¶[0027]-[0042] which teach an UHV chamber (1));
(b) a heater consisting of infrared radiation (IR) emitting heater (see, e.g., Fig. 1 and ¶¶[0027]-[0042] which teach a heating source (10) which consists of an infrared lamp or laser with a wavelength of 700 nm or more);
(c) an infrared-absorbing coating (IAC) (see, e.g., Figs. 1-2 and ¶¶[0027]-[0042] which teach a metal film (110) arranged on a back surface (101) of a substrate (100) which functions to absorb infrared radiation); 
(d) a substrate having a first bandgap (see, e.g., Figs. 1-2 and ¶¶[0027]-[0042] which teach a substrate (100) which necessarily possesses a first bandgap); and 
(e) at least one effusion cell directed towards the substrate (see, e.g., Figs. 1-2 and ¶¶[0027]-[0042] which teach an effusion cell (11) directed towards the substrate (100)); and 
(f) an MBE-film grown onto an outer surface of the substrate, the MBE-film having a second bandgap (see, e.g., Figs. 1-2 and ¶¶[0027]-[0042] which teach that a semiconductor layer (200) is deposited onto an outer surface of the substrate (100) by MBE and necessarily possesses a second bandgap); 
wherein the IAC shields the substrate from a majority of radiant heat from the IR emitting heater and transfers the radiant heat to the substrate via thermal conduction (see, e.g., Figs. 1-2 and ¶¶[0027]-[0042] which teach that the metal film (110) covers an entire back surface (101) of the substrate (100) and functions to shield the substrate (100) itself from the majority of radiant heat from the heating source (10) and transfer the radiant heat via thermal conduction through the metal film (110)), and 
wherein the IR emitting heater is located (i) inside the UHV chamber and wherein the IR emitting heater is configured to emit IR directly onto the IAC (see, e.g., Figs. 1-2 and ¶¶[0027]-[0042] which teach that the heating source (10) is located within the chamber (1), is separate from the metal film (110), and is configured to emit IR directly onto the metal film (110)).  
Nakahara does not explicitly teach a thermally conductive backing plate including a first surface and a second surface, wherein the first surface includes the IAC thereon and the substate positioned on the second surface of the thermally conductive backing plate, and wherein (ii) the thermally conductive backing plate is separate from the IR heater.  However, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches an embodiment of a substrate holder (48) in which a substrate (5) is provided on a second surface of a holder plate (330) that is separate from and is heated by a lamp heater (8).  The backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which shields the holder plate (330) from the majority of radiant heat from the IR emitting heater (8) and transfers the radiant heat to the substrate (5) via thermal conduction, thereby increasing the heat-absorbing efficiency of the holder plate (330).  In one embodiment Koinuma teaches that the holder plate (330) may be made of a material such as inconel with the coating (313) being an oxide layer that is colored black and therefore forms an IAC coating as claimed.  Thus a person of ordinary skill in the art would be motivated to provide the substrate of Nakahara on bottom side of a thermally conductive backing plate (i.e., a susceptor) such as the holder (330) of Koinuma which itself has an IAC on a back surface thereof with the motivation for doing so being to allow the holder (330) to be heated by the IR heater with maximum heat efficiency and to maintain a more uniform temperature across the entire surface of the substrate.  
Nakahara and Koinuma do not explicitly teach that the MBE-film comprises one or more chalcogenides.  However, in Figs. 1-3 and pp. 3534-37 Boschker teaches Sb2Te3 is a chalcogenide which is considered a 2D material and may serve as a building block of interfacial phase-change memory and thermoelectric superlattices.  Boschker further teaches that Sb2Te3 multilayers with a high degree of perfection may be deposited onto single crystal Si(111) substrates by molecular beam epitaxy (MBE).  Thus, a person of ordinary skill in the art would be motivated to utilize the MBE system of Nakahara and Koinuma to deposit a chalcogenide thin film such as Sb2Te3 onto a single crystal substrate such as Si(111) with the motivation for doing so being to provide a means for efficiently and uniformly heating the Si(111) substrate during deposition of Sb2Te3 as part of a process for the formation of interfacial phase-change memory and thermoelectric superlattices.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Nakahara teaches that the heater also emits radiation within wavelengths from 400 nanometers to 700 nanometers (see, e.g., Fig. 1 and ¶¶[0027]-[0042] which teach that the heating source (10) consists of an infrared lamp or laser with ¶[0029] specifically teaching that the IR source emits light with a wavelength of 700 nm or more which touches the claimed range).  
Regarding claim 4, Nakahara and Koinuma teach that the IAC is located proximal to the heater and the substrate is located distal to the heater (see, e.g., Fig. 1 and ¶¶[0027]-[0042] of Nakahara which teach that the metal film (110) is located proximal to the heating source (10) while the substrate (100) is on a side that is distal to the heating source (10); see also Fig. 7 and col. 16, l. 1 to col. 17, l. 5 of Koinuma which teach that the oxide coating (313) is on a side of the holder (330) which is proximal to the lamp heater (8) while the substrate (5) is located on a side of the holder (330) that is distal from the lamp heater (8)).  
Regarding claim 6, Nakahara and Boschker do not explicitly teach that the system further comprises a vacuum device operatively connected to the UHV chamber.  However, in Fig. 1 and col. 8, ll. 27-65 Koniuma teaches that the desired vacuum within the vacuum chamber (2) is maintained by an ultra-high vacuum pump (4) which is connected to the chamber (2).  Thus, a person of ordinary skill in the art would look to the teachings of Koinuma and would be motivated to include a vacuum device connected to the chamber (1) of Nakahara in order to maintain the desired vacuum during film growth.  
Regarding claim 9, Nakahara and Boschker do not explicitly teach that the thermally conductive backing plate is configured to rotate about a z-axis extending perpendicularly through the first surface and the second surface.  However, in col. 5, ll. 54-67 as well as elsewhere throughout the entire reference Koinuma teaches that the substrate holder preferably is configured to rotate in order to improve the temperature uniformity over a substrate.  Moreover, in order for such rotation to produce uniform heating of the substrate (100) in Fig. 1 of Nakahara it would necessarily be about a z-axis extending perpendicularly through the substrate (100).  
Regarding claim 12, Nakahara and Boschker do not explicitly teach that the substrate has a bandgap of at least 0.6 eV.  However, in at least Figs. 8(a)-(b) and ¶[0054] Nakahara teaches the use of a sapphire substrate for the epitaxial growth of GaN and ZnO and in col. 3, ll. 12-24 and col. 9, ll. 27-30 Koinuma teaches that typical substrates for MBE thin film growth include sapphire (-Al2O3) and Si which necessarily have a bandgap of greater than 0.6 eV.  Accordingly, a person of ordinary skill in the art would be motivated to utilize Si or -Al2O3 as the substrate in the MBE system of Nakahara in order to deposit one or more epitaxial films thereupon.  
Regarding claim 21, Nakahara and Boschker do not explicitly teach that the IAC shields the substrate from all radiant heat from the IR emitting heater and transfers the radiant heat to the substrate via thermal conduction.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0027]-[0042] Nakahara teaches that a metal film (110) is arranged on a back surface (101) of a substrate (100) which necessarily shields the substrate (100) from all radiant heat from the heating source (10) and transfers the heat to the substrate (100) via thermal conduction.  Additionally, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches an embodiment of a substrate holder (48) in which a substrate (5) is provided on a second surface of a holder plate (330) that is heated by a lamp heater (8).  The backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which necessarily shields the holder plate (330) from all radiant heat from the IR emitting heater (8) and transfers the radiant heat to the substrate (5) via thermal conduction.  
Regarding claim 23, Nakahara and Koinuma do not explicitly teach that a bandgap-ratio between the first bandgap and the second bandgap is at least one of a minimum of about 2:1 and a maximum of about 70:1.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and pp. 3534-37 Boschker teaches Sb2Te3 is a chalcogenide which is considered a 2D material and may serve as a building block of interfacial phase-change memory and thermoelectric superlattices.  Boschker further teaches that Sb2Te3 multilayers with a high degree of perfection may be deposited onto single crystal Si(111) substrates by molecular beam epitaxy (MBE).  Thus, a person of ordinary skill in the art would be motivated to utilize the MBE system of Nakahara and Koinuma to deposit a chalcogenide thin film such as Sb2Te3 onto a single crystal substrate such as Si(111) with the motivation for doing so being to provide a means for efficiently and uniformly heating the Si(111) substrate during deposition of Sb2Te3 as part of a process for the formation of interfacial phase-change memory and thermoelectric superlattices.  In this case, since Si and Sb2Te3 have a bandgap of 1.1 and 0.23 eV, respectively, the ratio of the first bandgap to the second bandgap is 1.1:0.23 = 4.8:1 which falls within the claimed range.  
Regarding claim 24, Nakahara and Koinuma do not explicitly teach that the second bandgap of the MBE-film is from 0.1 to 0.5 eV.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and pp. 3534-37 Boschker teaches Sb2Te3 is a chalcogenide which is considered a 2D material and may serve as a building block of interfacial phase-change memory and thermoelectric superlattices.  Boschker further teaches that Sb2Te3 multilayers with a high degree of perfection may be deposited onto single crystal Si(111) substrates by molecular beam epitaxy (MBE).  Thus, a person of ordinary skill in the art would be motivated to utilize the MBE system of Nakahara and Koinuma to deposit a chalcogenide thin film such as Sb2Te3 onto a single crystal substrate such as Si(111) with the motivation for doing so being to provide a means for efficiently and uniformly heating the Si(111) substrate during deposition of Sb2Te3 as part of a process for the formation of interfacial phase-change memory and thermoelectric superlattices.  In this case the deposition of a Sb2Te3 chalcogenide thin film would involve the use of a MBE-film having a bandgap in the 0.23 eV range.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Koinuma and further in view of Boschker and still further in view of U.S. Patent No. 5,100,832 to Kitagawa, et al. (“Kitagawa”) as evidenced by an internet publication entitled “Molybdenum – Boiling point – Melting Point – Thermal Conductivity – Expansion” available at https://material-properties.org/molybdenum-thermal-properties-melting-point-thermal-conductivity-expansion/ and accessed on November 9, 2021 (“Molybdenum Properties Website”). 
Regarding claim 7, Nakahara, Koinuma, and Boschker do not explicitly teach that the thermally conductive backing plate comprises a material having a thermal conductivity of at least 20 W/m-K at 20°C.  However, in Fig. 1 and col. 5, l. 21 to col. 5, ll. 21-52 as well as elsewhere throughout the entire reference Kitagawa teaches an analogous embodiment of a MBE system in which a substrate (7) is placed on a substrate holder (8), the latter of which is heated by a heater (13).  In col. 5, ll. 32 Kitagawa specifically teaches that the substrate holder (8) may be made of molybdenum (Mo).  Then at p. 2 the Molybdenum Properties Website teaches that Mo has a thermal conductivity of 138 W/m-K and a melting point of 2,623 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Kitagawa and would readily recognize that the substrate holder (330) utilized in the system of Koinuma may be comprised of a metal such as Mo due to its high melting point and high thermal conductivity and would be motivated to construct a substrate holder (330) of Mo for at least these reasons.  In this case the use of Mo would necessarily involve the use of a thermally conductive backing plate having a thermal conductivity of at least 20 W/m-K at 20 °C as claimed.  
Regarding claim 8, Nakahara and Boschker do not explicitly teach that the thermally conductive backing plate comprises a metal or a metal alloy, and the metal or the metal alloy comprises niobium or a niobium alloy, molybdenum or a molybdenum alloy, tantalum or a tantalum alloy, tungsten or a tungsten alloy, or rhenium or a rhenium alloy.  However, as noted supra with respect to the rejection of claim 7, in Fig. 1 and col. 5, l. 21 to col. 5, ll. 21-52 as well as elsewhere throughout the entire reference Kitagawa teaches an analogous embodiment of a MBE system in which a substrate (7) is placed on a substrate holder (8), the latter of which is heated by a heater (13).  In col. 5, ll. 32 Kitagawa specifically teaches that the substrate holder (8) may be made of molybdenum (Mo).  Then at p. 2 the Molybdenum Properties Website teaches that Mo has a thermal conductivity of 138 W/m-K and a melting point of 2,623 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Kitagawa and would readily recognize that the substrate holder (330) utilized in the system of Koinuma may be comprised of a metal such as Mo due to its high melting point and high thermal conductivity and would be motivated to construct a substrate holder (330) of Mo for at least these reasons.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Koinuma and further in view of Boschker as evidenced by an internet publication entitled “Titanium – Boiling point – Melting Point – Thermal Conductivity – Expansion” available at https://material-properties.org/titanium-thermal-properties-melting-point-thermal-conductivity-expansion/ and accessed on November 9, 2021 (“Titanium Properties Website”). 
Regarding claim 10, Nakahara, Koinuma, and Boschker do not explicitly teach that the IAC absorbs from at least 10% of all infrared radiation within wavelengths from 700 nanometers to 1 millimeter.  However, as noted supra with respect to the rejection of claim 1, in ¶0027] Nakahara specifically teaches that a back side of the substrate (100) is coated with a metal film (110) which promotes efficient absorption of infrared radiation that is emitted by the heating source (10) and is particularly effective when the substrate (100) is heated to high temperatures.  In ¶[0039] and ¶[0067] Nakahara further teaches that the metal film (110) is preferably made of, for example, a dual structure comprised of a 10-nm-thick layer of Ti and 100-nm-thick layer of Pt stacked on each other.  Then at p. 2 the Titanium Properties Website teaches that titanium (Ti) has a thermal conductivity of 21.9 W/m-K and a melting point of 1,668 °C.  In ¶¶[0059]-[0063] Nakahara also teaches that the use of the metal film (110) prevents substantially all IR radiation from transmitting through the substrate (100) such that the substrate (100) temperature rather than the temperature of the heating source (10) can be measured with high accuracy by the temperature measuring instrument (40).  Thus, the use of a heat-absorbing layer comprised of Ti and/or Pt as per the teachings of Nakahara would necessarily result in the absorption of at least 10% of all infrared radiation within wavelengths from 700 nm to 1 mm by the IAC.  Additionally, in Fig. 7 and col. 16, l. 1 to col. 17, l. 5 Koinuma teaches that the backside (i.e., a first surface) of the holder plate (330) is provided with a heat-absorbing layer (313) which increases the heat-absorbing efficiency of the holder plate (330).  In one embodiment Koinuma teaches that the holder plate (330) may be made of a material such as inconel with the coating (313) being an oxide layer that is colored black and therefore forms an IAC coating as claimed.  In this case the black oxide coating layer (313) would necessarily be expected to absorb at least 10% of all infrared radiation with wavelengths from 700 nm to 1 mm as claimed.  Thus, a person of ordinary skill in the art would readily recognize that the heat-absorbing layer (313) utilized in the system of Koinuma may be comprised of a metal such as Ti and/or platinum (Pt) due to their high melting point and high thermal conductivity and would be motivated to provide the substrate holder with a heat-absorbing layer comprised of Ti and/or Pt for these reasons.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Koinuma and further in view of Boschker and still further in view of U.S. Patent No. 6,106,903 to Kamleshwar Upadhya (“Upadhya”). 
Regarding claim 22, Nakamura, Koinuma, and Boschker do not explicitly teach that the IAC is molybdenum disilicide.  However, in col. 1, ll. 10-34 Upadhya teaches that MoSi2 has great potential as a coating for use in elevated temperature applications and has good oxidation resistance and high thermal conductivity.  Then in Figs. 1-5 and col. 3, l. 60 to col. 7, l. 44 as well as elsewhere throughout the entire reference Upadhya further teaches that high quality MoSi2 layers may be formed by thermal spraying a mixture which includes SiC particles with Fig. 5 specifically showing that the thermal sprayed mass (64) forms a conformal coating comprised of SiC particles (32) distributed uniformly within reshaped MoSi2 particles (34).  Then in col. 7, ll. 21-44 Upadhya specifically teaches that the deposited MoSi2 layer exhibited no cracking or spallation when heated to 1,500 °C and exhibited no oxidation damage.  Thus, a person of ordinary skill in the art would look to the teachings of Upadhya and would readily recognize that a molybdenum alloy such as MoSi2 may be used as the heat absorbing layer (313) of Koinuma or the metal thin film (110) of Nakahara and would be motivated to utilize MoSi2 for this purpose due to its high thermal conductivity, oxidation resistance, and ease of deposition by plasma spraying.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Koinuma as and further in view of Boschker as evidenced by the Titanium Properties Website and still further in view of Great Britain Patent No. GB 1,242,996 to Corning Glass Works (“Corning”). 
Regarding claim 11, Nakahara, Koinuma, and Boschker do not explicitly teach that the IAC has a thermal conductivity of at least 5 W/m-K at 20°C.  However, as noted supra with respect to the rejection of claims 1 and 10, in ¶0027] Nakahara specifically teaches that a back side of the substrate (100) is coated with a metal film (110) which promotes efficient absorption of infrared radiation that is emitted by the heating source (10) and is particularly effective when the substrate (100) is heated to high temperatures.  In ¶[0039] and ¶[0067] Nakahara further teaches that the metal film (110) is preferably made of, for example, a dual structure comprised of a 10-nm-thick layer of Ti and 100-nm-thick layer of Pt stacked on each other.  Then at p. 2 the Titanium Properties Website teaches that titanium (Ti) has a thermal conductivity of 21.9 W/m-K and a melting point of 1,668 °C.  Thus, the use of a heat-absorbing layer comprised of Ti and/or Pt as per the teachings of Nakahara would necessarily involve the use of an IAC having a thermal conductivity of at least 5 W/m-K at 20 °C.  
Nakahara and Koinuma do not explicitly teach that the IAC is a thermal plasma spray coating.  However, in pp. 1-3, including Example 1 Corning teaches that coatings made of platinum or platinum-base alloys may be formed by plasma flame spraying and that these coatings are strongly adherent to the substrate and of a high density.  Thus, a person of ordinary skill in the art would look to the teachings of Corning and would readily recognize that the Pt and/or Ti metal film (110) utilized in the teachings of Nakahara may be formed by thermal plasma spraying with the motivation for doing so being to reliably and efficiently form a high quality coating which is strongly adherent to the substrate and has a high density.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Koinuma as and further in view of Boschker and still further in view of U.S. Patent No. 4,945,774 to Beard, et al. (“Beard”). 
Regarding claim 25, Nakahara, Koinuma, and Boschker do not explicitly teach that the thermally conductive backing plate is magnetically coupled to a magnetic manipulator and configured to rotate the thermally conductive backing plate about the z-axis.  However, in col. 5, ll. 54-67 as well as elsewhere throughout the entire reference Koinuma teaches that the substrate holder preferably is configured to rotate in order to improve the temperature uniformity over a substrate.  Moreover, in order for such rotation to produce uniform heating of the substrate (100) in Fig. 1 of Nakahara it would necessarily be about a z-axis extending perpendicularly through the substrate (100).  Then in Fig. 1 and col. 4, l. 64 to col. 6, l. 3 Beard teaches an embodiment of a MBE system in which rotation of a substrate (2) that is simultaneously heated by a heater (49) and cooled by a cryo panel (46) is achieved using a rotable substrate holder (14) equipped with an inner magnet means (18) which is magnetically coupled to an outer magnet means (24).  The outer magnet means (24) is rotated by a belt (35) that is attached to a wheel (34) provided on a motor (33) and this, in turn, causes the substrate (2) supp0oted by the holder (14) to rotate due to magnetic coupling between the inner (18) and outer (24) magnet means.  Thus, a person of ordinary skill in the art would look to the teachings of Beard and would be inclined to utilize a magnetic manipulator which is magnetically coupled to the thermally conductive backing plate taught by the combination of Nakahara, Koinuma, and Boschker with the motivation for doing so being to efficiently and uniformly heat and cool the substrate while avoiding the need for a complex gearing mechanism for substrate rotation.  

Response to Arguments
Applicant's arguments filed July 27, 2022, have been fully considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  A publication to J.E. Boschker, et al. entitled “Surface reconstruction-induced coincidence lattice formation between two-dimensionally bonded materials and a three-dimensionally bonded substrate,” Nano Letters, Vol. 14, pp. 3534-38 (2014) and U.S. Patent No. 4,945,774 to Beard, et al. have been introduced to teach the newly added claim limitations.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714